Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office action is in reply to the arguments/amendments filed 2/8/2021.
Claims 1-42 have been cancelled.
Claims 43-68 are new claims.
Claims 43-68 are pending.
Response to Amendments
Applicant’s cancellation of claims 36 and 37 renders the objection moot. The objection has been withdrawn.
Applicant’s cancellation of claim 11 renders the 112 rejection moot; the rejection has been withdrawn.
Applicant’s arguments regarding the 35 USC 101 have been considered and are persuasive, the rejection is withdrawn.
With respect to the 35 USC 103 rejection, applicant generally states, “…The claim recites three sequential distinct machine learning algorithms….where the output and/or construct of one algorithm serves as the input for the next algorithm. The output and construct of the third algorithm then serves to determine if the unpermitted renovation event is active….". Applicant then states, “…the Office Action is citing individual algorithms that are not necessarily sequentially structured nor include the steps recited by each of the first machine learning algorithm and the second machine learning algorithm…”, and that, “…the Office uses impermissible hindsight to attempt to string together the claimed steps, algorithms, .where the output and/or construct of one algorithm serves as the input for the next algorithm…”, and “…The output and construct of the third algorithm then serves to determine if the unpermitted renovation event is active…”] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Examiner does not consider Psota to be as limiting as applicant avers. Applicant’s disclosure at ¶19 recites: “…data mining comprises a machine learning based algorithm…”, and ¶242 recites, “…The residency probability calculation module then calculates a high probability of an improper residence status. After inspection and confirmation of the change of Bob's primary and vacation residence, the confirmation is feed back to the improper residency probability calculation module to improve its calculation over time. …”. Psota teaches a data scraping technology including one or more machine learning algorithms for identifying information via mapping whereby searches may be modified iteratively in successive rounds until searches (of structured and unstructured data) consistently produce better and better results (¶233-¶240,¶243)—see at least, ¶233 discloses,“…The data scraping technology may include implementation of one or more data scraping algorithms for data retrieval from the web to mine the web for structured and unstructured data. Such types of data scraping algorithms may include taking scraped data from the web, comparing the scraped data to objective data taken from determining a confidence in the scraped data using customs data and/or other data sources…”;¶235: “…The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data to facilitate identifying elements of the web page and corresponding data associated therewith. Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, which may modify the searches iteratively in successive rounds until searches consistently produce better and better results…”). Hence, Examiner contends that the data scraping technology including machine learning techniques as taught by Psota does in fact teach the intended function of applicant’s machine learning algorithms. Examiner has modified the rejection and addressed each of applicant’s claims in this Final Office Action.

Specification Objection








The use of the term “AirBnB” and “VRBO”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 47 and 64 are objected to because of the following informalities: the abbreviation of VRBO recited in these claims should be spelled out at the first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites the limitation “…the rental listings comprise…”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 43-45, 50-53, 55-61, and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Psota et al., US Patent Application Publication No US 2014/0258032A1 in view of Sarver, US Patent Application Publication No US2015/0379655A1.
With respect to Claims 43, 55 and 58,
Psota discloses,
A non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create an application to train a neural network (¶235: “…the data scraping technology may be configured to include one or more machine learning algorithms configured to identify information such as phone numbers, emails, addresses, or any other information. The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data to facilitate identifying elements of the web page and corresponding data associated therewith …”;¶369: “…The platform may also support the creation and maintenance of meta-profiles that may include any combination of individual entity profiles, an industry profile, a geographic region profile, and the like. In this way, the data can be processed based on the profile or meta-profile being selected for analysis…”) 
a) collecting data from one or more data sources (Abstract: “…the platform aggregates data from a variety of sources…”)
b) performing distant supervision training on a recurrent neural network with a first machine learning algorithm with a training dataset comprising at least a portion of the improper residency indicia (¶63: “…taking a plurality of input data records from at least one data source of transactions; filtering the input data records to identify a set of filtered data records that are favorable candidates for automatic merging; classifying the filtered data records to produce a set of classified data records, each classified data record associated with a likelihood that the data record should be associated with a particular entity; and automatically merging the data records associated with the same entity to form a merged data store of transactions. In the aspect, the filtering is performed using a search engine, kgram filtering, or dynamic programming. In the aspect, classifying the data records is performed using at least one of canonical adaptation, specific cleanups, multi-field comparison, an edit distance algorithm, vector generation, machine learning, and a decision tree…”; ¶69: “…training set to predict association of a particular transaction with an attribute. In the aspect, the attribute is a type of industry, a type of supplier, a type of product, a product attribute,…”; and ¶215: “…Machine learning and other artificial intelligence techniques may be applied to determine if similarity vectors of pairs of records identify records that training vectors, and decision tree logic, record mergability may be further assessed and a measure of such mergability may be made available to clustering techniques. The result may include an identification of pair-wise matches among all of the classification candidate records…”;¶216: “…Training vectors may be derived from transaction data. A set of transactions may be identified as a training set that may be useful in establishing prediction parameters for associating shipments with attributes such as a type of entity, type of supplier, type of product, product feature or attribute, type of material, and the like. A training set may also be useful for facilitating association of a shipment with an entity by enabling development of prediction parameters that may be used therefore …”)
the first machine learning algorithm comprising one of a support vector machine, a naive Bayes classification, a random forest, and deep learning; (¶165: “…use a machine learning technique such as a support vector machine…”)
c) running the first machine learning algorithm on a plurality of real estate documents to determine a plurality of commonly associated real estate properties for at least a portion of the plurality of real estate documents, wherein at least one of the commonly associated real estate properties comprises a primary residence; (¶235: “…Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items…”; ¶422: “…The data sources may include a customs data source 4504, business data sources 4508-4518 such as 
creating a first training dataset comprising the collected set of data, the improper residency status indicia, and a set of digital proper residency status indicia (¶63: “…taking a plurality of input data records from at least one data source of transactions; filtering the input data records to identify a set of filtered data records that are favorable candidates for automatic merging; classifying the filtered data records to produce a set of classified data records, each classified data record associated with a likelihood that the data record should be associated with a particular entity; and automatically merging the data records associated with the same entity to form a merged data store of transactions. In the aspect, the filtering is performed using a search engine, kgram filtering, or dynamic programming. In the aspect, classifying the data records is performed using at least one of canonical adaptation, specific cleanups, multi-field comparison, an edit distance algorithm, vector generation, machine learning, and a decision tree…”; ¶69: “…training set to predict association of a particular transaction with an attribute. In the aspect, the attribute is a type of industry, a type of supplier, a type of product, a product attribute,…”; and ¶215: “…Machine learning and other artificial intelligence techniques may be applied to determine if similarity vectors of pairs of records identify records that can be merged under a common entity. Through the use of training vectors, and decision tree logic, record mergability may be further assessed and a measure of such mergability may be made available to clustering techniques. 
d) training a second machine learning algorithm by constructing an initial model by assigning probability weights to predictor variables based on the plurality of commonly associated real estate properties and adjusting the probability weights based on verified data; (¶63, ¶69, ¶202: “…Data may be further analyzed with a monitoring tool that may look for anomalies, such as peaks, and other statistical measures to identify potentially important events that are captured in the transactions…”; ¶220: “…The merging techniques described herein may result in a match likelihood score or confidence level for each record processed. If the match likelihood score is above a configurable threshold, the platform may automatically convert a potential match to a known match and allocate the data record to a particular known entity…”; ¶222: “…Information about known entities may be weighted based on a confidence level of the entity. Information for entities for which the platform has processed large amounts of data may be weighted more heavily in a matching process because the large amounts of data may statistically improve the confidence in the information…”;¶233: “…The data scraping technology may include implementation of one or more data scraping algorithms for data retrieval from the web to mine the web for structured and unstructured data. Such types of data scraping algorithms may include taking scraped data from the web, comparing the scraped data to objective data taken from existing database contents, and determining a confidence in the scraped data using customs data and/or other data sources…”;¶235: “…The scraping technology may also use 
e) running the second machine learning algorithm on the plurality of commonly associated real estate properties; and f) determining an improper residency tax status probability of the commonly associated real estate properties. (¶202: “…Data may be further analyzed with a monitoring tool that may look for anomalies, such as peaks, and other statistical measures to identify potentially important events that are captured in the transactions…”;220: “…The merging techniques described herein may result in a match likelihood score or confidence level for each record processed. If the match likelihood score is above a configurable threshold, the platform may automatically convert a potential match to a known match and allocate the data record to a particular known entity…”; ¶222: “…Information about known entities may be weighted based on a confidence level of the entity. Information for entities for which the platform has processed large amounts of data may be weighted more heavily in a matching process because the large amounts of data may statistically improve the confidence in the information…”¶235: “…the data scraping technology may be configured to include one or more machine learning algorithms configured to identify information such as phone numbers, emails, addresses, or any other information. The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data to facilitate identifying elements of the web page and corresponding data associated therewith. Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, 
creating a second training dataset comprising the first training dataset and one or more proper residency status indicia incorrectly detected as improper residencies after training the first neural network and; f) training the first neural network with the second training dataset.(¶235: “…the data scraping technology may be configured to include one or more machine learning algorithms configured to identify information such as phone numbers, emails, addresses, or any other information. The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data to facilitate identifying elements of the web page and corresponding data associated therewith. Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, which may modify the searches iteratively in successive rounds until searches consistently produce better and better results.…”
Applicant’s disclosure at ¶19 recites: “…data mining comprises a machine learning based algorithm…”; and ¶242 further discloses, “…The improper residency detection module that identifies Bob's Minnesota house as an initial candidate based on an improper residency indicia of a significant increase in his California utility bill and a significant decrease in his Minnesota utility bill. The residency probability calculation module then calculates a high probability of an improper residence status. After the various techniques for training and identifying data including but not limited to data scraping technology including machine learning algorithms (for mapping ..initial seeding of data), filtering, natural language processing, classification and the like for identifying records, relevant items to the learning system and modifying searches in successive rounds (¶233-¶243) of Psota as teaching the intended function of applicant’s distant supervision training on a recurrent neural network.
Psota teaches a data scraping technology including one or more machine learning algorithms for identifying information via mapping whereby searches may be modified iteratively in successive rounds until searches (of structured and unstructured data) consistently produce better and better results (¶233-¶240,¶243)—see at least, ¶233 discloses,“…The data scraping technology may include implementation of one or more data scraping algorithms for data retrieval from the web to mine the web for structured and unstructured data. Such types of data scraping algorithms may include taking scraped data from the web, comparing the scraped data to objective data taken from existing database contents, and determining a confidence in the scraped data using customs data and/or other data sources…”;¶235: “…The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data to facilitate identifying elements of the web page and corresponding data associated therewith. Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, which may modify the searches iteratively in successive rounds until searches consistently produce better and better results…”). 
A person of ordinary skill in the art would have been motivated to combine the known techniques of Psota (data scraping technology including one or more machine learning algorithms and learning system for mapping, identifying information and modifying searches iteratively in successive rounds) to achieve the claimed invention (determining an improper residency tax status probability of the commonly associated real estate properties) with a reasonable expectation of success in doing so. " DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). 
Psota discloses all of the above limitations, Psota does not distinctly describe the following limitations, but Sarva however as shown discloses,
determining one or more improper residency indicia from the data;(¶32: “…The HEV Score is a numerical figure that quantifies the risk that a particular citizen does not live in the home that s/he is purported to live in as their primary residence. Once all of the factors are obtained, a numerical value is placed on each type, then they are added together to represent the risk associated with someone living at a particular address (or not)
real estate documents;(Fig 2, “Local Tax Assessor’s Homestead Exemption Data”, “Department of Motor Vehicles Master Records”, “State Government Voter Records”; a plurality of commonly associated real estate properties for at least a portion of the plurality of real estate documents wherein at least one of the commonly associated real estate properties comprises a primary residence; (¶32: “…The HEV Score is a numerical figure that quantifies the risk that a particular citizen does not live in the home that s/he is purported to live in as their primary residence. HEV Scores are derived by adding together various, proven factors that are associated with each record (after thorough research is completed form a variety of sources). Using the latest technology in "skip-tracing" and/or using methods to find people in addition to researching property records--all on a large scale, Assessure Systems has developed a way to measure all the diverse factors related to home ownership, residency and tax collection. Once all of the factors are obtained, a numerical value is placed on each type, then they are added together to represent the risk associated with someone living at a particular address (or not)…”)
improper residency tax probability¶32: “…Scores will range from 0 to above 30. The lower the HEV Score, the higher the likelihood that the citizen does in fact, live in a different property than the one reported to a Tax Assessor as their primary residence. It is in this case that any tax benefit or deduction, such as the Homestead Exemption, given to such citizen should therefore be removed by the Tax Assessor…

Independent claims 55 and 58 recite substantially similar limitations as independent claim 43 therefore they are rejected based on the same rationale.

With respect to Claims 44 and 59,

wherein the plurality of real estate documents are collected from the one or more data sources based on at least one of a street address, a parcel, a street, a lot, a zip code, a county, a state, an area drawn on a map, an area within a set radial distance from a location, coordinates set by one or more satellites, an area within a set driving distance of a location, a GPS point, an area code, or an area defined by at least three GPS points.(¶16: “…provide an operational computing network for tracking a registered user and having means for providing a searchable display for mismatches of addresses of registered Homestead Act participants…”;¶17: “…Individuals who register for exemption from real estate taxes are monitored by an operational computing network for duplicate addresses on a variety of different databases…”;¶31: “…A tax fraud finder network is provided with a device for calculating a score based on information provided to government agencies by using multiple collections of information…”; ¶90: “…a process for locating possible fraudulent violations of the Homestead Act, a list of names and addresses are provided from a Homestead Act local database…”)
wherein a collection module collects the plurality of real estate documents from the one or more data sources based on at least one of a street address, a parcel, a street, a lot, a zip code, a county, a state, an area drawn on a map, an area within a set radial distance from a location, coordinates set by one or more satellites, an area within a set driving distance of a location, a GPS point, an area code, or an area defined by at least three GPS points (¶16: “…provide an operational computing network for tracking a registered user and having means for providing a searchable display for mismatches of addresses of registered Homestead Act participants…”;¶17: “…Individuals who register for exemption from real estate taxes are monitored by an operational computing network for duplicate addresses on a variety of different databases…”;¶24-¶26; ¶25: “…receiving and sending information to and from various local governments and social network providers. Each registered user is provided with a user identification code which permits the operational computing network to track the registered user throughout different databases…”;¶31; ¶90: “…a process for locating possible fraudulent violations of the Homestead Act, a list of names and addresses are provided from a Homestead Act local database. The list is then provided through the internet to a provider database which is connected to a provider microprocessor…The provider microprocessor has Homestead Act finder software…”;¶91: “…The Homestead Act finder software expands the information provided from the local jurisdiction …a record review screen is created with all the information currently in the provider database. The expanded list is then run against all databases sent to the data providers…”)Examiner interprets at least the provider database, provider microprocessor including Homestead Act finder software of Sarva as teaching the intended function of applicant’s collection module.
Psota and Sarva are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data scraping technology, machine learning algorithms, merging and analysis techniques of Psota with the fraud tracking network as taught by Sarva since 

With respect to Claims 45, 57 and 61,
Psota and Sarva disclose all of the above limitations, Sarva further discloses,
wherein the data source comprises city property records, county property records, city permit records, county permit records, post office address database, state business records, historical real estate listings, rental listings, demolition orders, dumpster orders, portable restroom orders, customer account information from third party companies, social media, phone records, address records, historical credit card history purchase records, satellite images, tax records, street views, online photographs, online videos, signs outside a property, demolition orders, dumpster orders, portable restroom orders, the Internet, or any combination thereof.(¶25: “…receiving and sending information to and from various local governments and social network providers. Each registered user is provided with a user identification code which permits the operational computing network to track the registered user throughout different databases, such as a voter registration database, a department of motor vehicles database or partnered databases sold by social networks such as those provided by Lexis or Thomson…’;¶48: “…Name, address and date of birth will be automatically compared by system against original list from Tax Assessor to be certain names and addresses match. Comparison of identification issue date with tax year will be automatically factored in as well. Mismatches are flagged automatically by website…”)


With respect to Claim 50,
Psota and Sarva disclose all of the above limitations, Sarva further discloses, 
wherein the verified data is acquired by a public official inspecting the commonly associated real estate properties (¶52: “…Latest voter roll/registration is obtained from Secretary of State for all registered voters in parish via e-mail attachment. Names, addresses and DOB's are compared to original list from Tax Assessor…”)
Psota and Sarva are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data scraping technology, machine learning algorithms, merging and analysis techniques of Psota with the fraud tracking network as taught by Sarva since it allows for using a variety of databases for collecting/tracking/monitoring user information, to detect real estate tax violations (¶24-¶26, ¶31).

With respect to Claims 51 and 65,

further comprising creating an ordered list of initial candidates based on improper residency probability(¶32: “…The HEV Score is a numerical figure that quantifies the risk that a particular citizen does not live in the home that s/he is purported to live in as their primary residence. HEV Scores are derived by adding together various, proven factors that are associated with each record (after thorough research is completed form a variety of sources). Using the latest technology in "skip-tracing" and/or using methods to find people in addition to researching property records--all on a large scale, Assessure Systems has developed a way to measure all the diverse factors related to home ownership, residency and tax collection. Once all of the factors are obtained, a numerical value is placed on each type, then they are added together to represent the risk associated with someone living at a particular address (or not). Scores will range from 0 to above 30. The lower the HEV Score, the higher the likelihood that the citizen does in fact, live in a different property than the one reported to a Tax Assessor as their primary residence…”;¶55: “…Processed lists from Step 4, Step 6 and Step 7 are then automatically compared against each other by computer system and all flagged properties are automatically analyzed and listed as potential Homestead Exemption violators using a Confidence Scoring System…”)
Psota and Sarva are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data scraping technology, machine learning algorithms, merging and 

With respect to Claims 52 and 66,
Psota and Sarva disclose all of the above limitations, Sarva further discloses, 
further comprising assigning a public inspector to one or more candidates with the highest improper residency tax status probability(¶65: “…a Final HEV Score is issued by software and included in Final Report to Tax Assessor…”;¶83: “…After all lists are processed and reviewed for accuracy, they are tabulated and final report issued to Tax Assessor giving statistical analysis and final numbers on "Homestead Exemption Removal" list data…”;¶84: “…Each Tax Assessor will approach the verification process differently for the different Risk classifications assigned by the software. Tax Assessors may decide to pursue "Elevated" risk records more aggressively, while not pursuing "Moderate" and "Low" risk records at all. Or, he or she may decide to pursue "Moderate" and "Elevated" records in the same fashion…”)
Psota and Sarva are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data scraping technology, machine learning algorithms, merging and analysis techniques of Psota with the fraud tracking network as taught by Sarva since 

With respect to Claims 52 and 67,
Psota and Sarva disclose all of the above limitations, Sarva further discloses, 
further updating the residency tax status of the inspected candidate sending an updated residency tax bill(¶83: “…After all lists are processed and reviewed for accuracy, they are tabulated and final report issued to Tax Assessor giving statistical analysis and final numbers on "Homestead Exemption Removal" list data. Additional tax revenue raised by the present invention is clearly marked. Tax Assessor has individual report for each citizen/property so mailer can be sent to citizen to identify why Homestead Exemption is being removed…”)

Claims 46 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Psota, Sarva in further view of Jost et al., US Patent No US 5,361,201.
With respect to Claims 46 and 62, 
Psota and Sarva disclose all of the above limitations, the combination of Psota and Sarva does not distinctly describe the following limitation, but Jost however as shown discloses, 
wherein the predictor variable comprises a water usage change, electricity usage change, gas usage change, street parking occupancy change, driveway parking occupancy change, package delivery frequency change, window adjustment frequency change, visible room light frequency change, a street-side trash can placement frequency change, a mailbox flag status frequency change, a garage door status frequency change, a frequency of phone calls, a frequency of credit card purchase, or any combination thereof (col 8, line 61- col 10, line 22: “…Once the predetermined minimum number of sales for a particular geographic area has been met, system 100 determines 1813 medians, averages, and variances for various property characteristics such as sales price, square feet, number of bedrooms, etc. … Property characteristics used as predictor variables in the embodiment illustrated herein include… PREDICTOR VARIABLES IN AREAS MODEL … P.sub.-- COND: condition of parking structure… APNDIFGA: # park spaces differential… Once system 100 has obtained predictor variables as described above for each month in the training period, the predictor variables are fed to networks 908 and networks 908 are trained…”; : “……”)
Jost discloses a method/system for real estate appraisal prediction utilizing predictive modeling. Psota, Sarva and Jost are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data scraping technology, machine learning algorithms, merging and analysis techniques of Psota with the fraud tracking network of Sarva and the real estate appraisal system as taught by Jost since it allows for identifying property characteristics used as predictor variables, training and learning relationships between individual property characteristics and area characteristics (col 2, lines 31-61, col 10, lines 9-26).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Posta, Sarver, in further view of Florance et al., US Patent Application Publication No US2003/0229592A1.
With respect to Claim 47, 
Psota and Sarva disclose all of the above limitations, the combination of Psota and Sarva does not distinctly describe the following limitations, but Florance however as shown discloses, 
wherein the rental listings comprise a home listing, an AirBnB listing, VRBO listing, or any combination thereof (¶74: “…--any person (subscriber or not) can see "my listings," which includes identification of properties that they own/represent that are shown as being on the market…”;¶99: “…residential real estate listings…”;¶216)
Florance discloses a method/system for the collection, distribution and use of information in connection with residential and commercial real estate. Psota, Sarva and Florance are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data scraping technology, machine learning algorithms, merging and analysis techniques of Psota with the fraud tracking network of Sarva and the techniques for creating a real estate data model as taught by Florance since it allows for providing information relating to a real estate property (¶130-¶132, ¶210-¶216).

Claims 48 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Psota, Sarva in further view of Qiu et al., US Patent Application Publication No US 2015/0178827A1.
With respect to Claim 48 and 63,
Psota and Sarva disclose all of the above limitations, the combination of Psota and Sarva does not distinctly describe the following limitations, but Qiu however as shown discloses, 
wherein the improper residency probability comprises an improper occupancy tax probability (¶20: “…the output of the model generator 12 includes (1) a set of explanatory variables representing specific property-related (and typically loan-related) attributes that have correlations with tax delinquency risk, and (2) a corresponding set of coefficients representing the strength and type (positive or negative) of the correlation…”;¶21: “…Other types of property-related attributes may also be considered… Examples include multiple-property ownership by the borrower, non-occupancy of the property by the borrower, whether a construction permit or construction loan was recently issued for the property…”;¶22: “…the tax delinquency predictor 10 uses the model coefficients, in combination with tax data and loan-level data (and/or other property-related data) for specific properties, to generate the tax delinquency risk scores for specific properties…”)
wherein the predictor variables comprise predictor tax variables. (¶13: “…The system includes a tax delinquency predictor component 10 that generates property-specific tax delinquency risk scores. Each such score represents, or is positively correlated with, a predicted likelihood that a corresponding residential real estate property will, within a defined time period, become tax delinquent if no preemptive action is performed…”;¶20: “…the output of the model generator 12 includes (1) a set of explanatory variables representing specific property-related (and typically loan-related) attributes that have correlations with tax delinquency risk…”)
Qiu teaches a method/system for assessing property-specific tax delinquency risk. Psota, Sarver and Qiu are directed to the same field of endeavor since they are related to collecting, analyzing/correlating and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data scraping technology, machine learning algorithms, merging and analysis techniques of Psota with the fraud tracking network of Sarva and the teachings of Qiu since it allows for determining the likelihood that a property will become tax delinquent within a selected time period (Abstract, ¶13, ¶20).

Claims 54 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Psota, Sarva in further view of Miller, US Patent Application Publication No 2012/0036053A1.
With respect to Claims 54 and 68,
Psota and Sarver disclose all of the above limitations, the combination of Psota and Sarva does not distinctly describe the following limitations, but Miller however as shown discloses, 
wherein the commonly associated real estate properties further comprise a primary residence associated with an individual and a rental listing associated with the individual.(Fig 9A, ¶153: “…The attribute "propertyId" denotes the unique system generated number that identifies the primary residence for the taxId... The attribute "firstName" denotes the first name of the tax filer…. The attribute "ownRentalProperty" denotes an indicator that is used to identify the tax filer as an owner of a rental property… The attribute "is Tenant" denotes an indicator that states that the tax filer has leased property for the tax year…”)
Miller discloses a method/system for assessing property-specific tax delinquency risk. Psota, Sarver and Miller are directed to the same field of endeavor since they are related to collecting, analyzing/correlating and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data scraping technology, machine learning algorithms, merging and analysis techniques of Psota with the fraud tracking network of Sarva and the method/system for verifying tax liability and deductions as taught by Miller since it allows for identifying discrepancy information reported by taxable entities (Abstract, ¶150, ¶153)

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Psota, Sarva Jost, in further view of Qiu et al., US Patent Application Publication No US 2015/0178827A1.
With respect to Claim 49,
Psota, Sarva and Jost disclose all of the above limitations, the combination of Psota, Sarva and Jost does not distinctly describe the following limitations, but Qiu however as shown discloses, 
wherein the predictor variables comprise predictor tax variables. (¶13: “…The system includes a tax delinquency predictor component 10 that generates property-specific tax delinquency risk scores. Each such score represents, or is positively correlated with, a predicted likelihood that a corresponding residential real estate property will, within a defined time period, become tax delinquent if no preemptive action is performed…”;¶20: “…the output of the model generator 12 includes (1) a set of explanatory variables representing specific property-related (and typically loan-related) attributes that have correlations with tax delinquency risk…”)
Qiu teaches a method/system for assessing property-specific tax delinquency risk. Psota, Sarver, Jost and Qiu are directed to the same field of endeavor since they are related to collecting, analyzing/correlating and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data scraping technology, machine learning algorithms, merging and analysis techniques of Psota with the fraud tracking network of Sarva, the real estate appraisal system of Jost and the teachings of Qiu since it allows for determining the likelihood that a property will become tax delinquent within a selected time period (Abstract, ¶13, ¶20).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Posta, Sarver, Qiu in further view of Florance et al., US Patent Application Publication No US2003/0229592A1.
With respect to Claim 64, 

wherein the rental listings comprises a home leasing website, AirBnB, VRBO, or any combination thereof (¶56: “…The system uses linked databases and computers to provide a wide array of digital service offerings including a leasing marketplace…”;¶60: “…Digital leasing marketplace--provides the information required to efficiently conduct commercial real estate leasing transactions, both between brokers and between owners and brokers…”; ¶74: “…any person (subscriber or not) can see "my listings," which includes identification of properties that they own/represent that are shown as being on the market…”;¶130: “…the information stored in the database also includes at least one of the following …rental price of the commercial real estate…”; ¶132: “…The exchange and market includes a database for storing information about commercial real estate, and computers and communication equipment for allowing a plurality of users to query the database, add data to the database, and retrieve the information from the database. The database contains data records, including information pertaining to lease information, …”)
Florance discloses a method/system for the collection, distribution and use of information in connection with residential and commercial real estate. Psota, Sarva and Florance are directed to the same field of endeavor since they are related to collecting, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Conclusion
References cited but not used:
Hartnett et al., US Patent Application Publication No US2003/0332374A1, “Fraud Prevention for Real estate Transactions”, relating to processes for detecting fraud in real estate transactions over telecommunications networks.
Chielewski, et al., US Patent No US 7,546,271B1 “ Mortgage fraud detection system for e.g. mortgage-related fraud, has computer processor identifying potential fraud in loan application based on comparisons between application data record and lender's internal and external pipelines”, relating to detecting mortgage fraud and financial fraud occurring in a financial application process.
Bucholz, US Patent Application Publication NoUS2011/0131052A1, “Method for Passively Determining Changes in Residency”, relating to computer-implemented method for determining residency based upon comparisons of data in various databases or datasets

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                            
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629